DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomon (US Pub No. 2003/0018251) in view of Lahm et al. (US Pub No. 2005/0148850) and Susil et al. (US Patent No. 7,225,012).
With regards to claim 1, Solomon discloses a method of determining an orientation of an object, comprising:

displaying on a display device a target icon at a location of an ostium (paragraphs [0042], [0045]-[0049]; Figures 3-4, note that indicators 12' provide a target icon at the location of the ostium (3)); and
displaying on a display device the imageable member (11) relative to the displayed target icon with the determined orientation of the imageable member (Abstract; paragraphs [0012], [0022], [0045], [0050]; referring to the superimposition of the position and orientation of the ablation catheter (11) on the image, which is displayed as indicator 22' in the image; Figures 3-4); and 	
wherein the instrument is configured to be moved by the user relative to the ostium based on the determined first orientation of the imageable member and the displayed target icon (paragraphs [0046]-[0047], [0049]-[0050]).  

Further, Solomon fails to disclose that the analysis of the region of interest is performed in a first image including an image of the imageable member associated with the instrument.
Additionally, Solomon does not specifically disclose that the displayed determined first orientation of the imageable member is at least as one of a "n" shape or a "u" shape for viewing by a user, wherein the imageable member includes a shape that may appear as a “u” shape or a “n” shape.
Lahm et al. disclose method for guiding medical interventions using anatomical or pathological landmarks to a targeted therapy or diagnostic site (Abstract; paragraphs [0002], [0003], [0019]).  Their method comprises of selecting reference structures for use in localizing the targeted structure, determining landmark point coordinates defining the location of each of the targeted and reference structures within the volume and computing triangulation parameter data relating the locations of the landmark points, wherein, during a surgical procedure, an estimated location of the targeted structure on an image is plotted using the prior computed triangulation parameter data and the identified reference structure locations (paragraphs [0004]-[0007], [0019], [0023], [0028], [0036]).  The plotted estimated location of the targeted structure is displayed on 
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the steps for obtaining and displaying the target icon of Solomon with steps for obtaining and displaying a target icon comprising of recalling a probable location of an ostium based upon a predetermined triangulated location of the ostium from at least one selected landmark in the first image and displaying the target icon on the display at the recalled probable location of the ostium, as taught by Lahm et al., as the substitution of known steps for obtaining and displaying a target icon for another yields predictable results to one of ordinary skill in the art and further in order to quickly and accurately localize a targeted site during a surgical procedure (paragraphs [0003], [0019]).  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable.
However, the above combined references fail to disclose that the analysis of the region of interest is performed in the first image including an image of the imageable member associated with the instrument.
Additionally, the above combined references do not specifically disclose that the displayed determined first orientation of the imageable member is at least as one of a "n" shape or a "u" shape for viewing by a user, wherein the imageable member includes a shape that may appear as a “u” shape or a “n” shape.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the analysis of the region of interest to determine an orientation of the imageable member of the above combined references with the first image analysis of the region of interest to determine an orientation of the imageable member as at least as one of a “n”shape or a “u” shape for viewing by a user, wherein the imageable member includes a shape that may appear as a “u” shape or a “n” shape (i.e. analysis of the region of interest in the first image including an image of the imageable member associated with the instrument), as taught by Susil et al., as the substitution of one known analysis of a region of interest to determine the orientation of an imageable member for another yields predictable results 
With regards to claim 2, the above combination discloses acquiring a second image at a second time that is later than a first time during which the first image was acquired (see Solomon, paragraphs [0047], [0052]-[0053], referring to the “real time fluoroscopic images”, which would inherently comprises of a second image at a second time later than a first time of acquiring the first image); determining a second orientation of the imageable marker based on an analysis of a region of interest in the second image that includes the imageable member that is associated with the instrument (see Solomon, paragraphs [0045]-[0047], [0052]-[0053], wherein the position/orientation is determined as the catheter moves and therefore a “second orientation” is determined and Susil e tal., Abstract; claims 1-5, wherein the orientation is determined based on an analysis of a region of interest in the image).  
With regards to claim 6, Lahm et al. disclose that the method further comprises receiving at least a first landmark location and a second landmark location (paragraph [0032]); wherein the at least one selected landmark includes the received first landmark location and the second landmark location (paragraphs [0032]-[0033], referring to the triangulation parameters being determined from the landmark points coordinate sets corresponding to selected structure landmark points). 

With regards to claim 9, Susil et al. disclose that their method further comprises receiving image data of the imageable member, and executing instructions with a processor to perform the analysis of the region of interest in the received image data, wherein the image data may be used to generate the first image for displaying (Abstract; claims 1-5).

Claims 3-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Lahm et al. and Susil et al. as applied to claims 1 and 2 above, and further in view of Chang et al. (US Pub No. 2006/0004286).
With regards to claims 3 and 8, as discussed above, the above combined references meet the limitation of claims 1 and 2.  
However, though Solomon discloses displaying an imageable member icon representative of a first determined orientation of the imageable member at a first time (paragraphs [0042], [0045]-[0049]; Figures 3-4) and the above combination discloses that the imageable member is at least one of the “n” shape or the “u” shape for viewing 
	Chang et al. disclose an image guidance system wherein the working device movement path is displayed on a video monitor and includes an indicator of the current position of the working device along with at least one indicator of a past (i.e. “first time” position) or intended future position of the working device, which provides an indication of the path of prior or future advancement or movement of the working device (paragraphs [0019], [0102], claim 60).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the above combined references before the effective filing date of the claimed invention to display the imageable member icon representative of a first determined orientation of the imageable member at a first time relative to a displayed second determined orientation of the imageable member or relative to displayed current determined orientation of the imageable member at a second time that is after the first time, as taught by Chang et al., in order to indicate an advancement/movement of the imageable member and for comparison purposes (paragraphs [0019], [0102], claim 60).
With regards to claim 4, Chang et al. disclose that their method further comprises displaying a plurality of the imageable member icons representing a plurality of previous locations of the imageable member (paragraph [0019], referring to the indicia of instrument position consisting of a series of marks indicating the path of prior or future advancement or movement of the working device).
. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Lahm et al. and Susil et al. as applied to claim 9 above, and further in view of Nakada et al. (US Pub No. 2014/0187921).
With regards to claim 10, as discussed above, the above combined references meet the limitations of claim 9.  However, they do not specifically disclose that determining an orientation of the imageable member includes comparing the analysis of the region of interest to at least one reference image of the imageable member to a known shape and wherein the at least one reference image includes an imaged configuration of the imageable member.
Nakada et al. disclose a catheter tip-end rotation angle measurement apparatus, wherein calibration images are generated from a plurality of shapes of the tip end of the catheter for each rotation angle stored in a catheter shape storage unit (Abstract; paragraphs [0277]-[0278]).  An image acquired of the catheter is compared to the plurality of calibration images and a calibration image with the highest degree of similarity to the first X-ray image is determined (paragraph [0282]-[0285]; Figure 25; note that the calibration images include a shape of the catheter (i.e. known shape)).  As such, the rotation angle determination is corrected (paragraphs [0287]-[0289]).
.

Claims 11-12 and 14-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Lahm et al. and Susil et al., as applied to claims 1 and 9 above, and further in view of Stigall et al. (US Patent No. 2014/0058251).
With regards to claims 11-12 and 14-15, as discussed above, the above combined references meet the limitations of claims 1 and 9.  
However, they do not specifically disclose that the determining an orientation includes determining a period length of coil peaks of the imageable member to determine an angle of the imageable member, wherein the angle of the imageable member is between a first peak/portion and a second peak/portion of the imageable member, analyzing a shape of the imageable member in the image to determine a direction of the imageable member relative to a plane of the image and combining the determined angle and the determined direction to determine the orientation of the imageable member as a combination of the determined angle and the determined direction. Further, with regards to claims 12 and 14, the above combined references do not specifically disclose that the imageable member is a helix coil/helical member.

Before the effective filing date of the claimed invention, it would have been obvious ton one of ordinary skill in the art to substitute the analysis of the region of interest to determine an orientation of the imageable member of the above combined references with the above claimed steps for determining an orientation of an imageable member and to substitute the imageable member of the above combined references with an imageable member comprising of helical member (i..e helix coil) wrapped around a longitudinal axis of the elongated member, as taught by Stigall et al., as the substitution of one known analysis of a region of interest to determine the orientation of an imageable member for another and the substitution of one known imageable Note that the helical member of the above combination would appear in an image with "n" and "u" shaped portions (see Stigall et al., Figures 7-8), depending on the orientation, and therefore determining the orientation of the above combined references would include determining whether the imageable member is imaged as a “n” shape of a “u” shape.  

Allowable Subject Matter
Claim 13 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest that determining the orientation of an imageable member, which is a helix coil, comprises determining a center longitudinal line along a distal portion of the helix coil, determining at least one of a first line or a second line extending substantially parallel to and on either a first or second side of the center longitudinal line, determining at least one of a first or second period length of high contrast portions of the helix coil intersecting either the first or the second line along its length and calculating an angle of the helix coil based on the determined first period length or the second period length.  

Response to Arguments
Applicant's arguments filed December 9, 2020 have been fully considered but they are not persuasive. 

With regards to the imageable member includes a shape that may appear as a “u” or “n”, Examiner respectfully disagrees and first notes that the "N" shaped fiducial object of Susil is in the image (i.e. “first image”) that is analyzed to determine an orientation (see column 2, lines 60-64 and claims 1-5 of Susil).  Therefore, the "N" shaped fiducial object would appear on the image and since the capital “N” does comprise of shape resembling that of a “n” shape as it includes a portion defined by the region beneath the first peak in the "N" that can be viewed similar to a "n" shape and also includes a portion defined by the valley between the first peak and second peak in the "N" that resembles the shape of a "u", Susil does teach an imageable member that includes a shape that may appear as a “u” or “n”.  Further, it should be noted that in Applicant’s own disclosure, such as in Figure 1-8, the portions illustrated as comprising a "n" shape or "u" shape bear resemblance to a "n" or "u" shape but are not the exact shape of the text "n" or "u".  Examiner further notes that, if this is not convincing to Applicant, Applicant should also consider the rejection of claims 14 and 15, wherein providing an imageable member as a helical member would provide the imageable member as appearing in an image with “n” and “u” shaped portions.
With regards to determining a first orientation based on an analysis or region of interest on a first image, and displaying on a display device the determined first the combination of Solomon, Lahm and Susil meet the limitations.  Specifically, as set forth in the above rejection, Solomon does not specifically disclose that the analysis of the region of interest is performed in a first image including the imageable member associated with the instrument.  Additionally, Solomon does not specifically disclose that the imageable member includes a shape that may appear as a “u” shape or a “n” shape and that the displayed determined first orientation of the imageable member is at least as one of a "n" shape or a "u" shape for viewing by a user.  Susil is therefore introduced in the rejection to teach these limitations.  Specifically, Susil discloses a system to determine the three-dimensional position and orientation of an effector (a needle, probe or other instrument) using cross-sectional images, thus avoiding the need for external reference frames, surgically implanted fiducial markers or calibration parameters and thus minimizing patient discomfort (Abstract; column 1, lines 8-16; column 2, lines 22-37).  A localization module (fiducial object, “imageable member”) is integrated or associated with the effector allowing for the localization of the effector in the image space using a single cross-sectional image (i.e. “first image”) (Abstract; claims 1-5).  The orientation of the imageable member (i.e. fiducial object) is determined based on an analysis of a region of interest in the image (Abstract; claims 1-5), wherein the analysis of the region of interest includes determining the orientation of the fiducial motif as a "N-shaped" fiducial motif, thereby presented to a user as at least one of a "n" shape or a "u" shape for viewing by the user (claim 1, referring to the “N-shaped" fiducial motif).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the analysis of the region of 
	The claims therefore remain rejected under the previously applied prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793